Citation Nr: 0603883	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  02-04 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including pigmented nevi, claimed as due to undiagnosed 
illness.

2.  Entitlement to service connection for respiratory 
problems also claimed as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
January 1988 to June 1988 and on active duty (AD) from 
January 1989 to June 1993.  He also had periods of inactive 
duty training (INACDUTRA) during 1987.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2002 decision of the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied service connection for skin and 
respiratory disorders - including as due to undiagnosed 
illnesses.  The RO also denied the veteran's claims for 
service connection for fatigue, chronic headaches, 
muscle/joint pain, sleep disturbances, neuropsychological 
signs, and gastrointestinal symptoms.  All of these 
conditions were also claimed as due to undiagnosed illnesses.  
The RO determined, as well, that new and material evidence 
had not been received to reopen a previously denied claim of 
service connection for a back disorder.

This case was previously before the Board in August 2003 and 
June 2005.  In August 2003, all of the veteran's claims were 
remanded to the RO for further development and consideration 
in compliance with the Veterans Claims Assistance Act (VCAA).  
And in June 2005, the Board adjudicated his claims, except 
those remaining at issue, which instead were again remanded 
to the RO for still further development and consideration.

In his April 2002 substantive appeal (VA Form 9), the veteran 
requested a hearing at the RO before a visiting Veterans Law 
Judge (VLJ) of the Board.  This type of hearing is often 
called a travel Board hearing.  He subsequently agreed to a 
videoconference hearing instead, however, which also is 
conducted by a VLJ of the Board.  The videoconference hearing 
was scheduled for January 15, 2003, but the veteran failed to 
appear for it.  Therefore, the Board deems his request for a 
hearing withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) 
(2005).



Unfortunately, still further development is required on the 
veteran's remaining claims before they can be decided.  So, 
for the reasons discussed below, they are yet again being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

The RO has not complied with the Board's June 2005 remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(holding that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with 
the remand orders).  

Because of conflicting medical evidence, the Board's June 
2005 remand requested that VA examiners address whether it 
was at least as likely as not the veteran's skin disorder and 
respiratory disorder were causally or etiologically related 
to his service in the military, including as a result of 
undiagnosed illnesses as defined in 38 C.F.R. § 3.317.  The 
remand laid out the specific instances of conflicting medical 
evidence to be reviewed and other pertinent considerations to 
be taken into account by the designated VA examiners, as 
repeated here:  

On a pre-entrance physical examination in May 1987, a 
notation was made of a resolved, dyshydrotic rash of the 
feet.  Service medical records disclose that the veteran was 
evaluated in August 1989 for a rash on the groin attributed 
to tinea cruris pustules secondary to scratching.  A sexual 
contact had occurred about 11/2 weeks before.  In February 
1990, he reported that he had a rash on the penis, navel and 
right forearm, and the assessment was pruritic rash of 
uncertain etiology.  He was also noted to have small papules 
from acne of the face and back.  Since January 1990, he 
reportedly had been under treatment for non-gonoccal 
urethritis.  



In March 1990, a papular rash of the penis was attributed to 
scabies.  A June 1990 treatment entry indicates no evidence 
of scabies, and the assessment was that a penile papular rash 
was from dermatitis due to irritation from a topical 
medication.  In October 1990, the assessment was that the 
veteran had a heat rash of the groin area.  Episodes of rash 
were treated with medication, and no hospitalization was 
required.  

An examination was performed in April 1993 in connection with 
the veteran's separation from service.  He then denied skin 
diseases.  The skin was evaluated as normal.  No pigmented 
nevi were noted in service medical records.

The service medical records also show the veteran was 
evaluated on several occasions for respiratory complaints, 
including a productive cough, nasal congestion and sore 
throat.  Physical examination in some instances revealed 
wheezing.  A chest x-ray in June 1988 disclosed no airway 
disease.  His symptoms were variously attributed to an upper 
respiratory infection, pharyngitis or bronchitis.  Episodes 
of respiratory symptoms were treated conservatively with 
medication, and in some instances, fluids and bed rest; no 
hospitalization was required.  

An examination was performed in April 1993 in connection with 
the veteran's separation from service.  He then denied 
shortness of breath, pain or pressure in the chest, chronic 
cough, or chronic or frequent colds.  The respiratory system 
was evaluated as normal.  

The veteran presented at a VA clinic in late October 1994.  
He indicated the presence of venereal warts since two days 
before.  In November 1994, the assessment was that he had a 
benign skin lesion of the penis.  

VA performed a chest x-ray examination in January 2000.  Both 
lung bases had nodular vascular densities compatible with 
chronic bronchitis.  The impression was COPD.



The veteran was evaluated in June 2000 at a VA Persian Gulf 
War clinic.  He reported that, since 1993, he had experienced 
skin lesions of the left leg, thigh and back.  Also, 
reportedly since 1993, he had experienced warts on the skin 
of the genital area, at the base of the penis.  Clinical 
inspection revealed skin lesions of the left lower leg, left 
thigh and back.  Also noted were three wart-like lesions at 
the base of the penis.  The assessment was skin lesions of 
unclear etiology.  

A VA general medical examination was performed in October 
2001.  The veteran stated that he had brown or pink, 
asymptomatic lumps on the back and left ankle.  Lumps 
reportedly appeared for intervals of 30 minutes to 1-2 days, 
then disappeared.  The pattern of appearing and disappearing 
lumps had been present for about seven years.  He believed he 
caught cold easily since returning from military service.  He 
acknowledged a productive cough and added that he smoked one-
half package of cigarettes per day.  He stated he could walk 
up and down mountains and play basketball.  Clinical 
inspection revealed a flat, brown lesion on the left ankle, 
while a similar lesion was seen on the left arm.  Five or six 
of the same type lesions were detected on the veteran's back.  
It was found that the lungs were clear.  The impression was 
pigmented nevi.  The examiner made no reference to having 
observed respiratory signs or symptoms or to having noted a 
specific respiratory or pulmonary disorder.  

With respect to a skin condition, the residuals of venereal 
disease are not to be considered the result of willful 
misconduct.  38 C.F.R. § 3.301(c)(1) (2005).  Service 
connection, then, may be granted for venereal disease that 
is shown to be attributable to service.  In this case, the 
Board notes that the veteran was treated during service for 
a penile rash, possibly the result of sexually transmitted 
disease.  Penile/venereal warts were also detected on 
examinations at VA clinics during the years since he 
completed military service.  Whether he now has 
penile/venereal lesions and the relationship, if any, of 
such manifestations to any incident or event of military 
service cannot be discerned from the evidence now of record.  



Also with respect to a skin condition, service medical 
records disclose an episode of a pruritic rash involving the 
right forearm, as well as the navel and groin area.  
In recent years, clinical inspection by VA specifically 
identified lesions of the left ankle, left arm, and back, and 
these lesions were attributed to pigmented nevi, a known 
clinical entity.  However, a VA clinician also found that the 
veteran had lesions of the left lower leg and left thigh, but 
no etiology for these lesions has been identified.  Whether 
the veteran now has lesions of the left lower leg and left 
thigh and the relationship, if any, of these lesions to any 
incident or event of military service cannot be discerned 
from the evidence now of record.

Whether the veteran now has COPD, including bronchitis, and 
the relationship, if any, of any current respiratory symptoms 
or any COPD to an incident or event of military service also 
cannot be discerned from the evidence now of record.

The Board notes that VA adjudicators may consider only 
independent medical evidence to support their findings; they 
may not rely on their own unsubstantiated medical 
conclusions.  If the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

It was because of all of this that, in the June 2005 remand, 
the Board requested specific VA examinations for medical 
nexus opinions concerning the veteran's skin disorder(s) and 
respiratory disorder(s).  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
a medical opinion or an examination of the claimant at VA 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

The Board specifically requested dermatology and pulmonary 
examinations for the requisite medical nexus opinions to 
decide this appeal.  According to a letter in the claims 
file, the veteran was scheduled for a general medical 
examination that was to be conducted on August 2, 2005, but 
he failed to report for it.

Another record in the claims file suggests the veteran also 
earlier had been scheduled for several other examinations, 
including involving a pulmonary function test (PFT) - so 
perhaps more in compliance with the specific terms of the 
Board's June 2005 remand.  Again, though, he was a "no 
show" for even that evaluation.  Indeed, he was a reported 
"no show" for numerous evaluations scheduled 
(and rescheduled) at various times during May, June, July, 
and August 2005.  And this apparently was the reason the RO 
eventually determined he would not appear for his evaluation, 
regardless of the circumstances, and so returned his case to 
the Board.

In November 2005 and December 2005 statements, the veteran's 
representative argued he was never scheduled for the specific 
type of medical evaluations (dermatology and pulmonary) the 
Board had requested in the June 2005 remand.  The Board is 
not altogether convinced this is indeed the case, as it 
appears he at least failed on one instance to report for his 
PFT, which itself is a very specialized test.  Nevertheless, 
since there also are indications the veteran was never 
scheduled for a dermatology evaluation (and perhaps not a 
pulmonary evaluation, either), he must again be given this 
opportunity.  He is cautioned, however, that failure to 
report for his scheduled evaluations this time around will 
likely have adverse consequences on the outcome of his 
appeal.  38 C.F.R. § 3.655 (2005).  See, too, Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (the veteran must cooperate 
with VA's efforts to develop his claims.



Accordingly, the claims again are REMANDED to the RO (via the 
AMC) for the following development and consideration:  

1.  Schedule the veteran for a VA 
dermatology examination to obtain a 
medical opinion responding to the 
following inquiries:

The examiner is requested to address 
whether any lesions identified are 
attributable to a diagnosed illness, 
other than pigmented nevi, and, if so, 
the specific disability should be 
identified.  In particular, the examiner 
should note the presence or absence of 
any lesions on the left leg, either 
thigh, or penis.  After identifying the 
nature of any skin disorder, assuming one 
exists, is it at least as likely as not 
that the veteran's skin disorder either 
had its onset in service or is otherwise 
attributable to service?  Please note the 
italicized legal standard of proof in 
formulating a response.  The examiner 
should also be requested to determine 
whether the veteran manifests any signs 
or symptoms of an undiagnosed illness 
primarily manifested by skin lesions, as 
a consequence of his service in the 
Persian Gulf War.

2.  Also, schedule the veteran for a VA 
pulmonary examination to obtain a medical 
opinion responding to the following 
inquiries:

What is the diagnosis of any current 
respiratory disorder, with particular 
reference to COPD, including bronchitis?  
After identifying the nature of any 
respiratory disorder, assuming one 
exists, is it at least as likely as not 
that the disorder had its onset 
in service or is otherwise attributable 
to service?  The examiner should also be 
requested to determine whether the 
veteran manifests any signs or symptoms 
of an undiagnosed illness primarily 
manifested by respiratory complaints, as 
a consequence of his service in the 
Persian Gulf War.  Please note the 
italicized legal standard of proof in 
formulating a response.  

*To facilitate the opinions, the claims 
folder and a copy of this REMAND 
must be made available for each 
examiner's review of the veteran's 
pertinent medical history.  It is 
imperative that the questions posed in 
this REMAND be answered so VA has 
sufficient information to adjudicate the 
pending claims.  

**When notifying the veteran of his 
scheduled appointments for the requested 
VA examinations, the RO should inform him 
of the consequences for failure to 
report.  According to 38 C.F.R. 
§ 3.655(b), when a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  But when the 
examination is scheduled in conjunction 
with any other original claim or a claim 
for increase, the claim shall be 
disallowed.  See 38 C.F.R. § 3.655(b).

***Copies of the letters notifying the 
veteran of the time, date, and place of 
the requested VA examinations shall be 
associated with the veteran's claims 
file.

3.  Ensure the medical opinions respond 
to the questions posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2005); see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Then readjudicate the claims for 
service connection for skin and 
respiratory disorders in light of any 
additional evidence obtained.  The 
readjudication must include consideration 
of all possible theories of entitlement 
to service connection - including 
38 C.F.R. § 3.317 for undiagnosed 
illnesses.  See 38 U.S.C.A. § 5103A(a).  
See also VA ADJUDICATION PROCEDURE MANUAL M21-
1 (MANUAL 21-1), Part III, Chapter 1.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

